Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
Applicants have not filed a form PTO/SB/456 and instead have replied with arguments to the 35 USC 101 reaction. 

Information Disclosure Statement
The IDS filed 1/16/2019 has been considered by the Examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to IN201821002156 filed 1/18/2018.

Claim Status
Amendments to the claims are acknowledged.
Claims 1-8 and 11-12 are under examination.
Claims 9 and 10 are cancelled. 

Claim Rejections - 35 USC § 101
The instant rejection is maintained from the previous Office Action of 5/10/2022 and modified in view of Applicant’s amendments.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-8 are drawn to a method, so a process.
Claim 11 is drawn to a system comprising a memory and processor, so a machine.
Claim 12 is drawn to a non-transitory computer readable medium, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Measuring a concentration of metabolites and measuring a growth rate of cell in the cell culture. This step is one that can be performed by the human mind and is therefore an abstract idea. Claim 12 recites that the measuring is carried out with program instructions, therefore the step encompasses an analytical measurement.
2. Creating a genome scale metabolic model (GEM) for the cell using genomic information wherein the measured concentration of the one or more metabolites is incorporated into the GEM. 
This step reads on a mental process or mathematics. A metabolic model may be a Flux Balance Analysis model which is math. Incorporating data into a mathematical equation such a matrix representing FBA is math.
3. Calculating a predetermined first percentage value and a predetermined second percentage value of a flux based on the measured growth rate of the cell.
This step is drawn to mathematics and is therefore an abstract idea.
4. Performing a steady state simulation of the genome scale metabolic model by applying constraints on reaction fluxes. This step reads on calculating mathematical equations, such as differential equations. Orth et al. (Nature, vol 28 (2010) pages 245-248) evidence that flux balance equations are mathematical representations of metabolism (page 246, Box 1). Orth teaches that constraints are mathematical parameters (Box 1, Figure 1).
5. Constructing a combinatorial sink reaction for the genome scale metabolic model. This step reads on a mental process or mathematics. A sink reaction is an exchange reaction for intercellular metabolites, i.e. a reversible reaction that adds or removes intracellular metabolites. An exchange reaction can be represented with math. Orth et al. teaches the exchange reaction as part of the FBA (page 246, col. 1, par. 2).
6. Constraining a lower bound or a biomass function to a predetermined percentage value and constraining an upper bound to a second percentage value. This step also reads on a mathematical concept. Constraints are mathematical parameters. Orth et al. evidence upper and lower constraints (page 246, Figure 1 and page 246, col. 1-2, connecting par.)
7. Performing a second steady state simulation to optimize flux through the sink reaction.  This step reads on calculating mathematical equations with a FBA which is a mathematical concept. Orth et al. teach the equation for a mass balance steady state (Box 1, col. 1, line 23).
Predicting the fluxes through all the reactions in the genome wide model from the second steady state simulation. This limitation reads on performing mathematical calculations, wherein the “reactions” reads on Flux Balance reactions which are mathematical concepts.
8. Augmenting with additional flux constraining techniques to improve the accuracy of prediction of the reaction fluxes wherein the constraining is based on various types of biological data (as recited in the final step of claim 1). This step is drawn to an abstract idea as set forth under Step 2A Prong One above. A step of “augmenting with additional flux constraining techniques” reads on adding parameters to a flux balance equation. Such would be a mathematical step and an abstract idea. 
Claims 11-12 are independent claims reciting the same limitations as set forth above and are drawn to abstract ideas.
Dependent claims 2-8 are limitations that further limit the abstract ideas of claim 1; the claims are also drawn to mathematical concepts and mental process steps. 

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
	Processors as recited in claims 1, 11 and 12.
	A memory as in claim 11. 
	Computer readable storage medium, as in claim 12.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processors and memory are routine, conventional and well understood and do not add “significantly more” to the recited abstract ideas.
Other elements of the claimed process include processors, a memory, and computer readable storage medium which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not persuasive. 
Applicants argue (page 9-10) that the judicial exception is integrated into a practical application. Specifically, by constraining of reaction fluxes based on metabolite concentrations by constructing a combinatorial sink reaction. 
In response, the argued process is not an “additional element” but rather a step that is an abstract idea which was analyzed under Step 2A Prong One above. Constructing a sink reaction reads on a mathematical concept and mental process. Sink reactions are similar to demand reactions but are defined to be reversible. Reaction models are mathematical concepts. Categories of practical application are listed under Step 2A: Prone Two. The instant claims do not recite any additional elements that integrate the abstract idea into a practical application. 
Applicants explain and argue (Remarks, page 10-11) the usefulness of flux balance modeling and that (page 11, par. 3) there are no standardized techniques for directly integrating metabolite concentration data. However, Applicants also argue (Remarks, page 11, par. 3) and the specification teaches (par. 007) that “[e]xisting methods of integrating metabolomics data (metabolite concentrations) with GEMS for FBA suffer from many gaps in knowledge.” The Independent claims recite measuring a concentration of metabolites and incorporating measured concentrations of one or more metabolites into the GEM. It is not clear what Applicants have achieved that is an improvement to technology. As Applicants have stated, integrating metabolomic data into GEMS was previously possible. Furthermore, it appears that Applicants are arguing that they have an improved method for performing calculations on the metabolic data. However, improvement to an abstract idea is not an improvement to technology. The improved calculations do not manifest in a practical application. Also, the improved calculations do not create an avenue for measuring cell cultures and analyzing metabolic data  because this was already being done. 
It is noted that if Applicant’s calculation steps are able to analyze physical cell cultures in a way that is an improvement to technology this point should be argued and steps that reflect that improvement to technology should be recited in the claims and pointed to in Applicant’s response.
Applicants further argue (page 11, par. 4) that state of the art only allows for  50 to 200 metabolites to be measured and that the obtained metabolomics data is inadequate for computing Gibbs free energy for most reactions in organism/cell types.
In response, Applicant’s claims are not drawn to steps for computing Gibbs free energy. If Applicants are attempting to argue that their calculations are able to use concentrations from limited metabolite numbers (i.e. 50-200) to arrive at a calculation of Gibbs free energy, than that should be reflected in the claims. 
Furthermore, it is noted that merely integrating data into steps that are abstract ideas is not sufficient to render claims patent eligible.  Applicants are arguing that they integrated useful data into their reaction model. However, data or information per se is abstract and integrating abstract data into a model of mathematical concepts or mental steps does not transform the abstract idea steps into something that could be deemed “significantly more.” 
In order to reflect an improvement to technology, Applicants should recite additional elements. It is suggested that Applicants recite physical steps of collecting metabolite concentration data with the physical methods supported in the specification in par. 0027.   
Applicant’s arguments (page 12-14) recite paragraphs from the specification supporting the recited method steps. 
In response, the cited sections of the disclosure support the recited process steps and further elucidate how the recited calculations are performed. The cited specification sections do not support a practical application or additional elements that could be evaluated as to whether they are routine, conventional and well understood.
Applicants argue (page 14-15, connecting par.) that Applicant’s invention includes unique technical features/advancements. Applicant’s list improved prediction of reaction flux.
In response, the claims are evaluated using the Two Prong analysis outlined in MPEP 2106.04 and 2106.05. An improved calculation as a result of data and mathematical analysis and mental process steps does not equate to statutory subject matter. Flux prediction is a mathematical process and therefore an abstract idea. The claims do not recite additional elements that integrate the abstract idea into a practical application.
Applicants argue (Remarks, page 15, par. 2 through page 16) that the ordered combination of claimed elements such as measuring concentration of one or more metabolites present in the cell and the cell culture measuring the growth rate, performing via a processor a genome scale metabolic model for the cell, and so on integrates the exception into a practical application of accurate and improved prediction of flux reflecting metabolic state of the biological system.
In response, the steps of “measuring” a concentration of metabolite and growth rate of the cell do not include any physical process. Therefore, the step of measuring falls under Step 2A Prong One as a mental process measurement step. Furthermore, in a physical embodiment, the step would be considered an extra solution activity of data gathering as discussed in MPEP 2106.05(g). With regard to an improvement in prediction of fluxes, a series of abstract idea steps that process data or information, which result in an improved prediction may be an improvement to an abstract idea. An improvement to technology should be recited as an “additional element” (i.e. steps which are usually physical and recited in addition to the abstract ideas).
Applicants argue (page 16, par. 2) that as a whole the claim integrates the method of analyzing metabolic sate of a cell at a genome scale by measuring concentrations into a practical application and improves the prediction of fluxes which reflects metabolic state of the biological system.
In response, Applicants appear to be arguing that inputting data from physical measurements into a mathematical computerized model is practical application. However, the measurements from the cell and cell culture are data or information per se which is abstract. The data is then applied to the abstract process, i.e. the abstract idea, which is the mathematical algorithm (the computational steps) of calculating flux balance including constraints. Data which is abstract, even if it is meaningful with information, applied to an abstract idea does not equate to a practical application. The claims should recite an additional element (see categories of practical application under Step 2A Prone Two) that integrate the judicial exception into a practical application. Furthermore, the claim does not recite any additional elements that would reflect an improvement to technology. 
Applicants argue (pages 17-20) that the claims are eligible under step 2B. Applicants reiterate and emphasize limitations recited in the claims. Applicants ague (page 18, par. 5) that the claim provides a technical solution to the technical problem  of analyzing metabolic state of a cell.
In response, the emphasized limitations are drawn to abstract ideas which were analyzed under Step 2A Prong One. Under Step 2B, any recited “additional elements” are evaluated as to whether they alone or in combination are routine, conventional and well understood or not so as to add significantly more to the judicial exception. Currently the claims only recite processors and memory. While these are not judicial exceptions but rather “additional elements,” they are generic computer structures which perform generic computer functions. Reciting a generic computer and memory to process abstract ideas and data does not add significantly more to the claim so as to transform it into statutory subject matter.
Applicants argue (Remarks, pages 21-22) that in view of the newly recited limitations, the claim as a whole amounts to significantly more than an abstract idea.
In response, the newly amended limitations have been considered under Step 2A Prong One as set forth in the rejection above. The limitation drawn to calculating a predetermined first percentage value is a further step drawn to an abstract idea. Claim 1 also recites the limitation drawn to augmenting with additional flux constraining techniques to improve the accuracy of prediction of the reaction fluxes wherein the constraining is based on various types of biological data (as recited in the final step of claim 1). This step is drawn to an abstract idea as set forth under Step 2A Prong One above. A step of “augmenting with additional flux constraining techniques” reads on adding parameters to a flux balance equation. Such would be a mathematical step and an abstract idea. 
For the reasons set forth above, the 35 USC 101 rejection is maintained.

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claim 11 under 35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendments.	

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicants amendments. The following rejection is necessitated by Applicant’s amendments.
The following rejection is necessitated by Applicant’s amendments of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 12 recite “wherein the reaction fluxes are accurate in reflecting the metabolite state of the cell.” A review of the specification does not reveal a definition or description of the metes and bounds of an “accurate” metabolite state of the cell. Without a definition, the term “accurate” is a relative term and is therefore vague and indefinite. Accuracy of a prediction is subjective. Without a description, relative standard, or parameters to describe the metes and bounds of what is intended by “accurate” prediction of fluxes, this limitation is indefinite.
Claims 1, 11 and 12 recite “whole (meta)genome sequencing data.” This limitation is unclear. The term is not a term of art and does not have a definition in the specification. The specification discloses (par. 048) using “whole (meta) genome sequencing data.” However, it is not clear if the claim is intending to recite “whole metagenome sequencing data,” “whole genome sequencing data” or “whole genome meta-data.” It is not clear what a “whole (meta)genome” is and therefore the instant limitation is unclear.
Claim 11 is drawn to a system which is a product. The system of claim 11 comprises a memory and processor configured to carry out the claimed process step. However, claim 11 has been amended to recite two initial method steps of “measuring a concentration” and “measuring a growth rate.” It is not clear which part of the system is performing these steps. A claim can not be drawn to both a method and a product. Currently claim 11 recites independent method steps of “measuring” and product parts. Clarification of the claim is needed. Claim 12 recites the same measuring steps performed by instructions. It is suggested that for claim 11, the measuring steps be recited as performed by the processor.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 4, and 6-12 under 35 U.S.C. 103(a) as being unpatentable over Orth et al. (Nature Biotechnology, vol. 28 (2010) pages 245-248) is withdrawn in view of Applicant’s amendments and arguments.
The rejection of claims 3 and 5 under 35 U.S.C. 103(a) as being unpatentable over Orth et al. in view of Li et al. is withdrawn in view of Applicant’s amendments and arguments.
Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

Noted Prior Art
Opdam, Sjoerd, et al. "A systematic evaluation of methods for tailoring genome-scale metabolic models." Cell systems 4.3 (2017): 318-329.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635